Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 1 of 30 PageID 369



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 OMNIPOL, A.S.,
 a Private Limited Company, AND

 ELMEX PRAHA, A.S.,
 a Private Limited Company,

        PLAINTIFFS,

 v.

 CHRISTOPHER WORRELL,                                         Case No: 8:19-cv-00794-VMC
 an individual,

 JAMES BRECH,                                                 COMPLAINT
 an individual,

 BRYAN SIEDEL,                                                JURY TRIAL DEMANDED
 an individual,

 AMY STROTHER,
 an individual, AND

 KIRK BRISTOL,
 an individual.

       DEFENDANTS.
 _____________________________________________________/

                                    AMENDED COMPLAINT

        Plaintiffs, Omnipol, A.S., and ELMEX Praha, A.S., hereby file this Amended Complaint

 against Defendants Christopher Worrell, James Brech, Bryan Siedel, Amy Strother, and Kirk

 Bristol for fraud, unjust enrichment, and State and Federal Racketeer Influenced and Corrupt

 Organization (RICO) violations. In support thereof, Plaintiffs state:




                                                                                     1|Page
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 2 of 30 PageID 370



                                       INTRODUCTION

        Defendants collectively, and with the cooperation of unnamed co-conspirators, planned

 and executed a fraudulent scheme that targeted and fleeced the U.S. Special Operations

 Command (“SOCOM”) over several years. Defendants Worrell and Brech formed Purple

 Shovel, LLC (“Purple Shovel”), which was licensed to engage in international arms transactions.

 Defendants Bristol, Siedel, and Strother, as civilian contracting officers at SOCOM, illicitly

 issued prime contracts to Defendants Worrell and Brech through Purple Shovel (the vehicle used

 by Defendants for fraudulent purposes) to purchase and deliver arms, ammunition, and related

 supplies to SOCOM. Defendants Worrell and Brech then procured and supplied to SOCOM

 defective weapons and ammunition that had little to no value. Yet under the watchful eyes of

 Defendants Siedel, Strother, and Bristol, these arms and munitions passed SOCOM inspection.

 SOCOM massively overpaid for the defective goods, and once the SOCOM contracts were paid

 out to Defendants Worrell and Brech through Purple Shovel, the Defendants all split the illegally

 obtained profits among themselves.

        The scheme began to unravel when defective weapons supplied to SOCOM resulted in

 the death of a former U.S. Soldier and the serious injury of another. This resulted in government

 investigations and threatened Purple Shovel’s license under ITAR. Under such circumstances,

 Purple Shovel was actually ineligible to receive further SOCOM contracts under SOCOM’s own

 policies and procedures. Purple Shovel nevertheless continued to receive contracts with the

 collusion of Defendants Seidel, Strother and Bristol and continue their fraudulent scheme in a

 recalibrated fashion.

        First, Defendants Worrell and Brech purchased a gun shop (Tactical Speed, LLC) in

 Virginia, thereby acquiring an alternative ITAR license, if needed to avert further investigation.




                                                                                         2|Page
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 3 of 30 PageID 371



 Regardless of Purple Shovel’s history of delivering defective weapons, Defendants Siedel,

 Strother, and Bristol continued awarding prime SOCOM contracts to Defendants Worrell and

 Brech through Purple Shovel, knowing that Purple Shovel was actually ineligible. Defendants

 now shifted their sights to subcontractors such as Plaintiffs, which could deliver compliant

 weapons. It was the conspiracy’s denouement: (1) obtain a SOCOM contract for Purple Shovel

 with complicity of corrupt contracting officers; (2) secure a foreign subcontractor to manufacture

 and deliver weapons to SOCOM, while making misrepresentations to the subcontractor about

 why payment for weapons prior to delivery to U.S. government is not necessary; (3) invoice

 SOCOM for the weapons; (4) cheat the subcontractor out of the money it is owed for the

 weapons once the invoice is paid directly to Purple Shovel; (5) divert money received for

 payment to subcontractor to accounts of co-conspirator; and (6) dump the vehicle of the fraud,

 Purple Shovel, into bankruptcy. Plaintiffs Omnipol and Elmex were the victims of Defendants’

 end-game fraud. On or about May 3, 2016, they were induced to manufacture and deliver 7,500

 AK-47 assault rifles to SOCOM under a partial contract. The subcontract price of $2,984,250

 was paid by SOCOM to Purple Shovel and diverted by Defendants for their own use. Possibly

 the most brazen evidence of this fraudulent scheme is a memo from Defendant Strother dated

 August 24, 2016, directed to SOCOM prime contractors who might be interested in bidding on

 the remaining portion of the weapons contract. Even though Omnipol and Elmex are located in

 the Czech Republic, and both were already engaged as subcontractors in the same weapons

 contract, she states falsely as a condition for bidding that sale and manufacture in the Czech

 Republic, a NATO ally of our country, is prohibited. Defendant Strother was making sure her

 co-conspirators would face no obstacles as the fraud was extended. The Defendants’ conduct

 constitutes illegal conspiracy to engage in fraud and racketeering.




                                                                                         3|Page
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 4 of 30 PageID 372



                                  JURISDICTION AND VENUE

                                                   1.

         This Court has jurisdiction over the federal claims in this action in accordance with 28

 U.S.C. § 1331, as the claims raise federal questions under the laws of the United States.

                                                   2.

         This Court has jurisdiction over the claims in this action in accordance with 28 U.S.C. §

 1332, as the amount in controversy exceeds $75,000.00, exclusive of interests and costs, and is

 between citizens of this State and subjects or citizens of a foreign state.

                                                   3.

         This Court has personal jurisdiction over the Defendants as they are domiciled within this

 District.

                                                   4.

         Venue is proper in the Middle District of Florida, Tampa Division, as the Defendants

 reside in this District and all, or a substantial part of all, the events giving rise to the claims in

 this Complaint occurred within this District.

                                              PARTIES

                                                   5.

         At all times relevant to this Complaint, Defendant Christopher Worrell was an executive

 officer of Purple Shovel, a Florida registered Limited Liability Company with a principle place

 of business in Hillsborough County, Florida. At all times relevant to this Complaint, Christopher

 Worrell resided within Orange County, Florida. As an executive officer of Purple Shovel,

 Christopher Worrell participated in a scheme with the other Defendants to commit fraud and




                                                                                             4|Page
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 5 of 30 PageID 373



 wire and mail fraud against the Plaintiffs in connection with SOCOM contracts obtained through

 Purple Shovel.

                                                 6.

        At all times relevant to this Complaint, Defendant James Brech was an executive officer

 of Purple Shovel, a Florida registered Limited Liability Company with a principle place of

 business in Hillsborough County, Florida. As an executive officer of Purple Shovel, James Brech

 participated in a scheme with the other Defendants to commit fraud and wire and mail fraud

 against the Plaintiffs in connection with military contracts obtained through Purple Shovel.

                                                 7.

        At all times relevant, Defendant Bryan Siedel was a civilian contracting officer for

 SOCOM charged with issuing and overseeing prime contracts for the purchase and delivery of

 arms, ammunition, and related goods. Defendant Siedel issued and oversaw SOCOM contracts to

 Purple Shovel with full knowledge that Purple Shovel was created and operated as a fraudulent

 vehicle/enterprise to defraud Plaintiffs and others and that Purple Shovel was, in fact, the

 instrument used by Defendants to defraud Plaintiffs. Seidel shared in the proceeds realized from

 the fraudulent scheme.

                                                 8.

        At all times relevant, Defendant Amy Strother was a civilian contracting officer for

 SOCOM charged with issuing and overseeing prime contracts for the purchase and delivery of

 arms, ammunition and related goods. Defendant Strother issued and oversaw SOCOM contracts

 to Purple Shovel with full knowledge that Purple Shovel was created and operated as a

 fraudulent vehicle/enterprise to defraud Plaintiffs and others and that Purple Shovel was, in fact,




                                                                                          5|Page
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 6 of 30 PageID 374



 the instrument used by Defendants to defraud Plaintiffs. Strother shared in the proceeds realized

 from the fraudulent scheme.

                                                9.

        At all times relevant, Defendant Kirk Bristol was a civilian contracting officer for

 SOCOM charged with issuing and overseeing prime contracts for the purchase and delivery of

 arms, ammunition, and related goods. Defendant Siedel issued and oversaw SOCOM contracts to

 Purple Shovel with full knowledge that Purple Shovel was created and operated as a fraudulent

 vehicle/enterprise to defraud Plaintiffs and others and that Purple Shovel was, in fact, the

 instrument used by Defendants to defraud Plaintiffs. Seidel shared in the proceeds realized from

 the fraudulent scheme.

                                                10.

        Plaintiff Omnipol, A.S., at all times relevant to this Complaint, was a private limited

 company registered in the Czech Republic, with a principle place of business in Prague. Omnipol

 was the victim of the Defendants’ scheme to commit fraud and mail and wire fraud in connection

 with a subcontract under a military contract obtained by Purple Shovel, LLC.

                                                11.

        Plaintiff ELMEX Praha, a.S., at all times relevant to this Complaint, was a private limited

 company registered in the Czech Republic, with a principle place of business in Prague. ELMEX

 Praha, a.S. was the victim of the Defendants’ scheme to commit fraud and mail and wire fraud in

 connection with a subcontract under a military contract obtained by Purple Shovel, LLC.




                                                                                         6|Page
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 7 of 30 PageID 375



                                  STATEMENT OF FACTS

 A. The Association Part 1: Defendants Bryan Siedel, Amy Strother, and Kirk Bristol as
    civilian contracting officers

                                              12.

        At all times relevant, Defendant Bryan Siedel was a civilian contractor with the U.S.

 Special Operations Command (“SOCOM”).

                                              13.

        At all times relevant, Defendant Amy Strother was a civilian contractor with the U.S.

 Special Operations Command (“SOCOM”).

                                              14.

        At all times relevant, Defendant Kirk Bristol was a civilian contractor with the U.S.

 Special Operations Command (“SOCOM”).

                                              15.

        At all times relevant, Defendant Bryan Siedel had the authority to approve SOCOM

 contracts with prime contractors for the purpose of securing arms and ammunition for use by the

 U.S. Government.

                                              16.

        At all times relevant, Defendant Amy Strother had the authority to approve SOCOM

 contracts with prime contractors for the purpose of securing arms and ammunition for use by the

 U.S. Government.

                                              17.

        At all times relevant, Defendant Kirk Bristol had the authority to approve SOCOM

 contracts with prime contractors for the purpose of securing arms and munitions for use by the

 U.S. Government.



                                                                                      7|Page
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 8 of 30 PageID 376



                                               18.

        At all times relevant, Defendant Bryan Siedel had the obligation to ensure that arms and

 ammunition delivered under a SOCOM contract he approved met all applicable requirements,

 prior to approving payments to a subcontractor under said SOCOM contract.

                                               19.

        At all times relevant, Defendant Amy Strother had the obligation to ensure that arms and

 ammunition delivered under a SOCOM contract she approved met all applicable requirements,

 prior to approving payments to a subcontractor under said SOCOM contract.

                                               20.

        At all times relevant, Defendant Kirk Bristol had the obligation to ensure that arms and

 ammunition delivered under a SOCOM contract he approved met all applicable requirements,

 prior to approving payments to a subcontractor under said SOCOM contract.

 B. The Association Part 2: Christopher Worrell, Benjamin Worrell, and James Brech form
 Purple Shovel, the vehicle company used to defraud victims of Defendants’ scheme


                                               21.

        Benjamin Worrell is the Managing Member of Purple Shovel, LLC, a Florida registered

 LLC. In addition, Benjamin Worrell was the principal of Purple Shovel, LLC, incorporated in

 Delaware and registered as a foreign corporation with the State of Virginia. That Virginia

 registration has been cancelled.

                                               22.

        Prior to the formation of Purple Shovel, Benjamin Worrell and Defendant Bryan Siedel

 knew each other and associated with each other in public and private.




                                                                                      8|Page
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 9 of 30 PageID 377



                                                23.

        Prior to the formation of Purple Shovel, Defendant Christopher Worrell and Defendant

 Bryan Siedel knew each other and associated with each other in public and private.

                                                24.

        Prior to the formation of Purple Shovel, Benjamin Worrell and Defendant Amy Strother

 knew each other and associated with each other in public and private.

                                                25.

        Prior to the formation of Purple Shovel, Christopher Worrell and Defendant Amy

 Strother knew each other and associated with each other in public and private.

                                                26.

        Prior to the formation of Purple Shovel, Benjamin Worrell and Defendant Kirk Bristol

 knew each other and associated with each other in public and private.

                                                27.

        Prior to the formation of Purple Shovel, Christopher Worrell and Defendant Kirk Bristol

 knew each other and associated with each other in public and private.

 B. The Scheme: The Association works together in furtherance of their fraudulent scheme

                                                28.

        As a civilian contractor, Defendant Bryan Siedel authorized SOCOM contracts with

 Benjamin Worrell and Defendants Christopher Worrell and James Brech, through Purple Shovel,

 for the purchase and delivery of arms, ammunition, and related goods to SOCOM under a Basic

 Ordering Agreement, or BOA.




                                                                                      9|Page
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 10 of 30 PageID 378



                                              29.

        As a civilian contractor, Defendant Amy Strother authorized SOCOM contracts with

 Benjamin Worrell and Defendants Christopher Worrell and James Brech, through Purple Shovel,

 for the purchase and delivery of arms, ammunition, and related goods to SOCOM under a Basic

 Ordering Agreement, or BOA.

                                              30.

        As a civilian contractor, Defendant Kirk Bristol authorized SOCOM contracts with

 Benjamin Worrell and Defendants Christopher Worrell and James Brech, through Purple Shovel,

 for the purchase and delivery of arms, ammunition, and related goods to SOCOM under a Basic

 Ordering Agreement, or BOA.

                                              31.

        After Defendants Siedel, Strother, and Bristol authorized the SOCOM contracts,

 Benjamin Worrell and Defendants Christopher Worrell and James Brech then knowingly

 procured severely defective and near valueless arms, ammunition and related supplies as

 inexpensively as possible in the European secondary arms market.

                                              32.

        In certain cases, Benjamin Worrell and Defendants Christopher Worrell and James Brech

 re-painted the arms, ammunition (which was of Chinese origin and thus illegal to purchase under

 U.S. law), and related supplies to mask its archaic age before delivering the arms, ammunition,

 and related supplies to the U.S. Government under SOCOM contracts.

                                              33.

        Once the old and defective arms and illegal ammunition were delivered to SOCOM,

 Defendant Bryan Siedel ensured that the arms and ammunition passed all inspections, despite




                                                                                     10 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 11 of 30 PageID 379



 being informed by Benjamin Worrell that the arms and ammunition had been re-painted and

 were severely defective.

                                             34.

        Once the old and defective arms and illegal ammunition were delivered to SOCOM,

 Defendant Amy Strother ensured that the arms and ammunition passed all inspections, despite

 being informed by Benjamin Worrell that the arms and ammunition had been re-painted and

 were severely defective.

                                             35.

        Once the old and defective arms and illegal ammunition were delivered to SOCOM,

 Defendant Kirk Bristol ensured that the arms and ammunition passed all inspections, despite

 being informed by Benjamin Worrell that the arms and ammunition had been re-painted and

 were severely defective.

                                             36.

        Once SOCOM accepted the defective and valueless arms and illegal ammunition,

 Defendant Bryan Siedel authorized payment to Benjamin Worrell and Defendants Christopher

 Worrell and James Brech, through Purple Shovel, under the relevant SOCOM contract. When

 Benjamin Worrell and Defendants Christopher Worrell and James Brech received the payment,

 they paid Defendant Bryan Siedel kickback money for ensuring that known defective weapons

 and ammunition passed inspection.

                                             37.

        Once SOCOM officially accepted the defective and valueless arms and illegal

 ammunition, Defendant Amy Strother authorized payment to Benjamin Worrell and Defendants

 Christopher Worrell and James Brech, through Purple Shovel, under the relevant SOCOM




                                                                                 11 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 12 of 30 PageID 380



 contract. When Benjamin Worrell and Defendants Christopher Worrell and James Brech

 received the payment, they paid Defendant Amy Strother kickback money for ensuring that

 known defective weapons and ammunition passed inspection.

                                                 38.

        Once SOCOM officially accepted the defective and valueless arms and illegal

 ammunition, Defendant Kirk Bristol authorized payment to Benjamin Worrell and Defendants

 Christopher Worrell and James Brech, through Purple Shovel, under the relevant SOCOM

 contract. When Benjamin Worrell and Defendants Christopher Worrell and James Brech

 received the payment, they paid Defendant Kirk Bristol kickback money for ensuring that known

 defective weapons and ammunition passed inspection.

 C. Scheme Gone South: Purple Shovel is Threatened with Blacklisting by the U.S.
    Government

                                                 39.

        The defective weapons and ammunition were field tested by special operatives of the

 U.S. Military. While being tested, defective munitions supplied by Benjamin Worrell and

 Defendants Christopher Worrell and James Brech exploded in the hands of two retired U.S.

 soldiers, killing one and severely injuring another.

                                                 40.

        After the death and severe injury of the U.S. soldiers, an investigation ensued and it was

 found that despite the government paying millions, the weapons and ammunition delivered by

 Benjamin Worrell and Defendants Christopher Worrell and James Brech and authorized and

 approved by Defendants Bryan Siedel, Amy Strother, and Kirk Bristol, were painted, defective,

 and near valueless.




                                                                                       12 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 13 of 30 PageID 381



                                               41.

        Understandably, U.S. Government officials were outraged and began investigations into

 fraud and misconduct by Benjamin Worrell and Defendants Christopher Worrell and James

 Brech, and Purple Shovel that effectively made them ineligible to enter into SOCOM contracts

 for the purchase and delivery arms, ammunition, and related goods.

                                               42.

        Purple Shovel’s ITAR license, which is the only legal manner for Benjamin Worrell and

 Defendants Christopher Worrell and James Brech, through Purple Shovel, to enter into SOCOM

 contracts for the delivery of arms and ammunition to the U.S. Government, was seriously

 threatened.

                                               43.

        Without an ITAR license, Benjamin Worrell and Defendants Christopher Worrell, James

 Brech, and the vehicle company Purple Shovel, could not lawfully enter into any of the subject

 SOCOM contracts.

                                               44.

        At all times relevant, Defendant Bryan Siedel had an obligation to ensure that he did not

 approve a SOCOM contract with a prime contractor that was ineligible under SOCOM practices

 and procedures.

                                               45.

        At all times relevant, Defendant Amy Strother had an obligation to ensure that he did not

 approve a SOCOM contract with a prime contractor that was ineligible under SOCOM practices

 and procedures.




                                                                                      13 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 14 of 30 PageID 382



                                               46.

        At all times relevant, Defendant Kirk Bristol had an obligation to ensure that he did not

 approve a SOCOM contract with a prime contractor that was ineligible under SOCOM practices

 and procedures.

 D. Purple Shovel targets new victims, subcontractors, for defrauding
                                               47.

        With the full knowledge of the contracting officers (Defendants Bryan Siedel, Amy

 Strother, and Kirk Bristol), Benjamin Worrell and Defendants Christopher Worrell and James

 Brech began targeting subcontractors in order to dupe subcontractors into fronting the money for

 the purchase and delivery of quality arms, ammunition, and related goods as specified by the

 subject SOCOM contracts.

                                               48.

        At all times relevant, Defendant Bryan Siedel knew that Benjamin Worrell and

 Defendants Christopher Worrell and James Brech were using Purple Shovel to execute an

 unlawful scheme of defrauding subcontractors, as evidenced by the fact that even after Purple

 Shovel was being investigated for misconduct by the U.S. Government, Siedel still approved

 Purple Shovel for SOCOM contracts for which is was ineligible.

                                               49.

        At all times relevant, Defendant Amy Strother knew that Benjamin Worrell and

 Defendants Christopher Worrell and James Brech were using Purple Shovel to execute an

 unlawful scheme of defrauding subcontractors, as evidenced by the fact that even after Purple

 Shovel was being investigated for misconduct by the U.S. Government, Strother still approved

 Purple Shovel for SOCOM contracts for which is was ineligible.




                                                                                      14 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 15 of 30 PageID 383



                                              50.

        At all times relevant, Defendant Kirk Bristol knew that Benjamin Worrell and

 Defendants Christopher Worrell and James Brech were using Purple Shovel to execute an

 unlawful scheme of defrauding subcontractors, as evidenced by the fact that even after Purple

 Shovel was being investigated for misconduct by the U.S. Government, Bristol still approved

 Purple Shovel for SOCOM contracts for which is was ineligible.

  E. The Association uses their new scheme to specifically target Plaintiffs

                                              51.

        On June 7, 2016, Defendant Bryan Siedel, acting as a civilian contracting officer for

 SOCOM, issued a partial SOCOM contract to Purple Shovel for the purchase of arms,

 ammunition, and related supplies, including 7,500 AK-47 Assault Rifles. This contract, H92222-

 16-G-0006, was in the amount of $2,984,250 (hereinafter the “SOCOM Contract”).

                                              52.

        On June 7, 2016, Defendant Amy Strother, acting as a civilian contracting officer for

 SOCOM, issued a partial SOCOM contract with Purple Shovel or the purchase of arms,

 ammunition, and related supplies, including 7,500 AK-47 Assault Rifles. This contract, H92222-

 16-G-0006, was in the amount of $2,984,250 (hereinafter the “SOCOM Contract”).

                                              53.

        On June 7, 2016, Defendant Kirk Bristol, acting as a civilian contracting officer for

 SOCOM, issued a partial SOCOM contract to Purple Shovel for the purchase of arms,

 ammunition, and related supplies, including 7,500 AK-47 Assault Rifles. This contract, H92222-

 16-G-0006, was in the amount of $2,984,250 (hereinafter the “SOCOM Contract”).




                                                                                    15 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 16 of 30 PageID 384



                                              54.

        On May 3, 2017, Benjamin Worrell, as CEO of Purple Shovel, notified ELMEX Praha,

 a.S. (hereinafter “ELMEX”) by email that they were hired as the subcontractor to provide the

 AK-47 Assault Rifles that SOCOM was to purchase under contract H92222-16-G-00063.

                                              55.

        ELMEX then selected Omnipol, a.S. (hereinafter “Omnipol”) as its supplier under the

 subcontract.

                                              56.

        Thereafter, Benjamin Worrell sent ELMEX and Omnipol a Cooperation Agreement

 (hereinafter the “Contract”). These parties entered into said Agreement on June 26, 2017,

 memorializing their agreement under the awarded subcontract.

                                              57.

        The materiel ordered under the Contract was delivered and accepted by SOCOM on July

 20, 2017.

                                              58.

        ELMEX invoiced Purple Shovel on July 27, 2017, as per the Contract, for the total

 amount due, $2,984,250.

 D. The Association presents fraudulent representations to Plaintiffs

                                              59.

        Benjamin Worrell, as the CEO of Purple Shovel, agreed by mail, email, and telephone, to

 pay Plaintiffs the $2,984,250 provided to Purple Shovel from SOCOM upon the completion of

 the Contract.




                                                                                    16 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 17 of 30 PageID 385



                                                 60.

        Benjamin Worrell also provided, again by mail and email, an End Use Certificate from

 SOCOM, verifying that this subcontract was pursuant to a SOCOM contract and that payment

 would be made by SOCOM.

                                                 61.

        The Contract, which was signed by Benjamin Worrell and provided to Plaintiffs by email

 and regular mail, additionally provides that Purple Shovel would pay the final payment to

 ELMEX, by wire transfer, within 10 days of Purple Shovel receiving payment from SOCOM.

                                                 62.

        At the time these representations were made, Benjamin Worrell and Defendants

 Christopher Worrell and James Brech knew that Plaintiffs would be required to expend millions

 of their own money to procure and deliver the AK-47s to SOCOM, pursuant to the Contract.

 Benjamin Worrell and Defendants Christopher Worrell and James Brech knew this because these

 facts were discussed and negotiated prior to entering the subcontract. Plaintiffs relied on

 Defendants’ misrepresentations to their detriment. Once SOCOM paid Purple Shovel for the

 weapons, Defendants diverted the subcontract proceeds to an unnamed co-conspirator.

                                             COUNT I
                                            FRAUD
                                     (Against all Defendants)
                                                 63.

        Plaintiffs incorporate paragraphs 1-62 as if fully restated and re-alleged herein.

                                                 64.

        Based on the facts incorporated support this Count and the allegations within this Count,

 Benjamin Worrell and Defendants Christopher Worrell and James Brech made false statements




                                                                                             17 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 18 of 30 PageID 386



 to Plaintiffs that they, through Purple Shovel, would pay the amount due on the SOCOM

 Contract. The payment of Plaintiffs under the Contract is a material fact in the Contract.

                                                 65.

        Based on the facts incorporated to support this Count and the allegations within this

 Count, Benjamin Worrell and Defendants Christopher Worrell and James Brech knew that they

 would not make said payment when the funds from SOCOM arrived. All Defendants were

 engaged in a scheme to defraud Plaintiffs and divert proceeds to unnamed co-conspirators.

                                                 66.

        Based on the facts incorporated to support this Count and the allegations within this

 Count, all Defendants intended that Plaintiffs would rely on Benjamin Worrell and Defendants

 Christopher Worrell and James Brech’s misrepresentations and enter into the Contract, based on

 the incorporated assurances and the promise that a wire transfer would be made within 10 days

 of receipt of the subject funds from SOCOM.

                                                 67.

        Based on the facts incorporated to support this Count and the allegations within this

 Count, Plaintiffs did, in fact, rely on Benjamin Worrell and Defendants Christopher Worrell and

 James Brech’s misrepresentations and enter into the Contract. Plaintiffs procured, manufactured,

 and delivered the required materiel at great cost. Plaintiffs also lost business opportunities that

 could have been conducted within that same time. The transfer of funds from Defendants,

 through Purple Shovel, to Plaintiffs never happened, evidencing fraudulent inducement. As a

 result, Plaintiffs have been damaged in an amount not less than $2,984,250.




                                                                                         18 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 19 of 30 PageID 387



                                                 68.

        Due to all Defendants’ conduct, based on the facts incorporated into this Count and the

 allegations within this Count, Plaintiffs are entitled to damages and all other relief permitted by

 law.

                                                 69.

        WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants as

 follows:

        (a) an award of actual damages in an amount no less than $2,984,250; and

        (b) punitive damages in an amount to be determined at trial.

                                           COUNT II
                                         CIVIL THEFT
                                     (Against All Defendants)
                                                 70.

        Plaintiffs incorporate paragraphs 1-62 as if fully restated and re-alleged herein.

                                                 71.

        Based on the facts incorporated to support this Count and the allegations within this

 Count, Benjamin Worrell and Defendants Christopher Worrell and James Brech transferred the

 funds paid by SOCOM to unnamed co-conspirators, knowing said funds were due to Plaintiffs.

                                                 72.

        Based on the facts incorporated to support this Count and the allegations within this

 Count, all Defendants others participated by receiving and disbursing the funds to all Defendants

 for their personal use.




                                                                                             19 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 20 of 30 PageID 388



                                                 73.

        Based on the facts incorporated to support this Count and the allegations within this

 Count, the intent of all Defendants was to deprive Plaintiffs of their right to those funds and to

 appropriate those funds for Defendants’ own use, to which they were not entitled.

                                                 74.

        Due to all Defendants’ conduct, based on the facts incorporated into this Count and the

 allegations within this Count, Plaintiffs are entitled to damages and all other relief permitted by

 law.

                                                 75.

        WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants as

 follows:

        (a) an award of actual damages in an amount no less than $2,984,250; and

        (b) punitive damages in an amount to be determined at trial.

                                          COUNT III
                                    UNJUST ENRICHMENT
                                    (Against All Defendants)
                                                 76.

        Plaintiffs incorporate paragraphs 1-62 as if fully restated and re-alleged herein.

                                                 77.

        Based on the facts incorporated to support this Count and the allegations within this

 Count, Plaintiffs, pursuant to the Contract, delivered the requested materiel to SOCOM, fulfilling

 their role in the larger SOCOM Contract. As a result, SOCOM transferred millions of dollars to

 Benjamin Worrell and Defendants Christopher Worrell and James Brech, through Purple Shovel.




                                                                                             20 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 21 of 30 PageID 389




                                                  78.

           Based on the facts incorporated to support this Count and the allegations within this

 Count, all Defendants understood and appreciated that SOCOM paid the funds only as a result of

 the completion of the Contract by Plaintiffs. Nonetheless, all Defendants benefited from the

 completed Contract by transferring the money from Purple Shovel to unnamed co-conspirators,

 who deposited the funds into their accounts for the personal use of all Defendants.

                                                  79.

           Based on the facts incorporated to support this Count and the allegations within this

 Count, Benjamin Worrell and Defendants Christopher Worrell and James Brech knowingly

 damaged Plaintiffs by refusing to pay them under the Contract, instead accepting SOCOM’s

 payment and transferring the funds to unnamed co-conspirators, who deposited the funds into

 their accounts for the personal use of all Defendants.

                                                  80.

           Due to the all Defendants’ conduct, based on the facts incorporated into this Count and

 the allegations within this Count, Plaintiffs are entitled to damages and all other relief permitted

 by law.

                                                  81.

           WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants as

 follows:

           (a) an award of actual damages in an amount no less than $2,984,250; and

           (b) punitive damages in an amount to be determined at trial.




                                                                                         21 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 22 of 30 PageID 390



                                           COUNT IV
                                   STATE RICO VIOLATIONS
                                     (Against All Defendants)
                                                   82.

         Plaintiffs incorporate paragraphs 1-62 as if fully restated and re-alleged herein.

                                                   83.

         Based on the facts incorporated to support this Count and the allegations within this

 Count, the pre-conceived purpose of the Defendants’ scheme was to form a pattern and practice

 of engaging subcontractors to pay for and deliver millions of dollars’ worth of weapons to the

 U.S. Government. Then, once the U.S. Government paid Defendants, to keep the money owed to

 the subcontractors. This conduct has resulted in millions of dollars lost by Plaintiffs, not to

 mention other targets of this insidious scheme.

                                                   84.

         Based on the facts incorporated to support this Count and the allegations within this

 Count, Benjamin Worrell and Defendants Christopher Worrell and James Brech knowingly and

 intentionally used electronic and snail mail to send intentionally false representations to Plaintiffs

 on multiple occasions and used wire transfers to misappropriate money known to be owed to

 Plaintiffs.

                                                   85.

         Based on the facts incorporated to support this Count and the allegations within this

 Count, all Defendants have and continue to target subcontractors, who front the money for arms,

 ammunition, and related supplies that are then delivered to the United States. In other words,

 Benjamin Worrell and Defendants Christopher Worrell and James Brech, never spent a dime of

 their own; instead, in concert with other Defendants, the diverted and kept all monies earned,

 including Plaintiffs’ owed money under the subject SOCOM Contract.


                                                                                              22 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 23 of 30 PageID 391



                                                    86.

           Due to all Defendants’ conduct, based on the facts incorporated into this Count and the

 allegations within this Count, the Plaintiffs are entitled to damages and all other relief permitted

 by law.

                                                    87.

           WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants as

 follows:

           (a) an award of actual damages in an amount no less than $2,984,250;

           (b) a trebling of actual damages; and,

           (c) an award of attorneys’ fees, pursuant to 18 U.S.C. § 1964(c).

                                              COUNT V
                                            RICO § 1962(c)
                                        (Against All Defendants)

                                                    88.

           Plaintiffs incorporate paragraphs 1-62 as if fully restated and re-alleged herein.

                                                    89.

           Based on the facts incorporated to support this Count and the allegations within this

 Count, Benjamin Worrell and Defendants Christopher Worrell and James Brech are individuals

 who have associated to form Purple Shovel. Purple Shovel is a business used by Benjamin

 Worrell and Defendants Christopher Worrell and James Brech to engage in interstate commerce

 and whose activities affect interstate commerce.

                                                    90.

           Based on the facts incorporated to support this Count and the allegations within this

 Count, all Defendants are employed by and/or associated with Purple Shovel.




                                                                                                23 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 24 of 30 PageID 392



                                                 91.

         Based on the facts incorporated to support this Count and the allegations within this

 Count, all Defendants participated in the conduct of Purple Shovel’s affairs through a pattern of

 racketeering activity, for the unlawful purpose of defrauding Plaintiffs.

                                                 92.

         Based on the facts incorporated to support this Count and the allegations within this

 Count, pursuant to and in furtherance of their fraudulent scheme, Defendants committed multiple

 related acts.

                                                 93.

         In violation of 18 U.S.C. § 1341 (wire fraud), all Defendants entered a scheme with the

 specific intent of defrauding Plaintiffs. Communications via interstate and international wires

 were used to further the scheme, as well as email and telephone communications:

         (a)     Plaintiffs were deceived by fraudulent misrepresentations contained in a letter that

 was emailed from Defendants to Plaintiff ELMEX on May 3, 2017. This letter represented that

 Plaintiffs were to be paid as subcontractors under SOCOM Contract H9222-16-0006;

         (b)     Plaintiffs were deceived by fraudulent misrepresentations contained in the

 “Cooperation Agreement” dated June 26, 2017, which was emailed from Defendants to Plaintiffs

 on that same date and, again, represented that Plaintiffs would receive payment under SOCOM

 Contract H9222-16-0006;

         (c)     Plaintiffs were deceived by fraudulent misrepresentations contained in the

 “Descriptions and Specifications/Statement of Work” of May 3, 2017, which was emailed and

 signed by Defendant Christopher Worrell and contained a false representation that Plaintiff




                                                                                         24 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 25 of 30 PageID 393



 would be paid all but $11,000 of the contract price prior to delivery and acceptance of the

 weapons;

        (d)    Based on the facts incorporated to support this Count and the allegations within

 this Count, Plaintiffs were deceived by fraudulent misrepresentations contained in an email from

 Defendant Bryan Seidel dated September 1, 2017, which stated that SOCOM’s payment was

 delayed for technical reasons. Communications of this nature between a SOCOM contracting

 officer and a subcontractor is procedurally inappropriate and a violation of SOCOM practices

 and policies. The email was intended to reassure Plaintiffs that they would eventually receive

 payment, and was sent with the specific intent of deceiving Plaintiffs and dissuading them from

 communicating with SOCOM;

        (e)     Based on the facts incorporated to support this Count and the allegations within

 this Count, and in violation of 18 U.S.C. § 2314 (National Stolen Property Act), Benjamin

 Worrell and Defendants Christopher Worrell and James Brech, as Purple Shovel, received

 payment in the amount of $2,984,250 from SOCOM for Plaintiffs and transferred said funds in

 totality unnamed co-conspirators who deposited the funds into bank accounts, in interstate

 commerce, with full knowledge that the funds were taken from Plaintiffs by fraud;

        (f)    Based on the facts incorporated to support this Count and the allegations within

 this Count, and in violation of 18 U.S.C. § 1956, et seq., all Defendants engaged in an illegal

 money laundering transaction by taking possession of and subsequently distributing money

 lawfully owed to Plaintiffs under the SOCOM contract.

        (g)    Based on the facts incorporated to support this Count and the allegations within

 this Count and related to and continuing from the fraudulent scheme perpetrated against

 Plaintiffs is Defendants’ earlier scheme to defraud the government. Over a period of several




                                                                                      25 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 26 of 30 PageID 394



 years, Benjamin Worrell and Defendants Christopher Worrell and James Brech, in concert with

 Defendants Bryan Siedel, Amy Strother, and Kirk Bristol, supplied SOCOM with defective arms

 and munitions that were worth substantially less in value than what was paid by SOCOM.

 Defendants’ theft of money from the government violated 18 U.S.C. § 641.

        (h)     On August 24, 2016, Defendant Strother issued a false and misleading

 communication using government computer systems and interstate communication systems

 advising SOCOM prime contractors falsely that weapons supplied through the remaining portion

 of the weapons contract that was partially contracted to Purple Shovel could not be sourced

 through the Czech Republic as that country was blacklisted. The statement was made with an

 intent to protect and further Defendants’ scheme to defraud Plaintiffs.

                                                 94.

        Based on the facts incorporated to support this Count and the allegations within this

 Count, the acts of wire fraud, theft, and money laundering, as set forth above, constitute a pattern

 of racketeering activity pursuant to 18 U.S.C. § 1961(5).

                                                 95.

        Based on the facts incorporated to support this Count and the allegations within this

 Count, and in violation of 18 U.S.C. § 1962(c), all Defendants have directly and indirectly

 participated in conducting Purple Shovel’s affairs through the patterns of racketeering activity

 described above.

                                                 96.

        Based on the facts incorporated to support this Count and the allegations within this

 Count, and as a direct and proximate result of all Defendants’ racketeering activities and




                                                                                         26 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 27 of 30 PageID 395



 violations of 18 U.S.C. § 1962(c), Plaintiffs have been injured in their business and property.

 $5.5 million in earned proceeds from the Contract was converted by Defendants.

                                                 97.

        WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants as

 follows:

        (a) an award of actual damages in an amount no less than $2,984,250;

        (b) a trebling of actual damages; and,

        (c) an award of attorneys’ fees, pursuant to 18 U.S.C. § 1964(c).

                                          COUNT V
                                        RICO § 1962(d)
                                    (Against All Defendants)

                                                 98.

        Plaintiffs incorporate paragraphs 1-62 and 88-97 as if fully restated and re-alleged herein.

                                                 99.

        Based on the facts incorporated to support this Count and the allegations within this

 Count, Defendants have all intentionally conspired and agreed to directly and indirectly

 participate in the conduct of Purple Shovel’s affairs through a pattern of racketeering activity.

 Defendants all knew their acts were part of a pattern of racketeering activity and agreed to the

 commission of those acts to further the scheme described above. The conduct constitutes a

 conspiracy to violate 18 U.S.C. § 1962(c) in violation of 18 U.S.C. § 1962(d).

                                                 100.

        Based on the facts incorporated to support this Count and the allegations within this

 Count, and as a direct and proximate result of the Defendants’ conspiracy, the overt acts taken in

 furtherance of that conspiracy, and the violations of 18 U.S.C. § 1962(d), Plaintiffs have been




                                                                                         27 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 28 of 30 PageID 396



 injured in their business and property in that $5.5 million in earned proceeds from the Contract to

 supply arms, ammunition, and related supplies to SOCOM was converted by Defendants.

                                                 101.

        WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants as

 follows:

        (a) an award of actual damages in an amount no less than $2,984,250;

        (b) a trebling of actual damages; and,

        (c) an award of attorneys’ fees, pursuant to 18 U.S.C. § 1964(d)

                                            COUNT VI
                                        ATTORNEY FEES
                                      (Against All Defendants)

                                                 102.

        Based on the facts alleged in this Complaint, Plaintiffs are entitled to attorneys’ fees

 against all Defendants under Fla. Stats. §§ 772.11, 772.104, and all applicable laws.

    WHEREFORE, Plaintiffs pray to this Court:

    a) That process issue and service be had on each Defendant;

    b) That a jury trial be had on all issues so triable;

    c) That Plaintiffs recover all costs of this litigation;

    d) That Plaintiffs be awarded all other expenses in an amount to be determined at trial,

        including attorneys’ fees pursuant to Fla. Stats. §§ 772.11, 772.104, and all applicable

        laws;

    e) That Plaintiffs have judgment against Defendants for treble damages; and




                                                                                         28 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 29 of 30 PageID 397



    f) That Plaintiffs receive such other and further relief as this Court deems just and proper.

        Respectfully submitted on this 26th day of July 2019,

                                                             /s/ Dallas S. LePierre
                                                             DALLAS S. LEPIERRE
                                                             Florida Bar No. 101126
                                                             Counsel for Plaintiff
 NDH LLC
 44 Broad Street, NW, Suite 200
 Atlanta, Georgia 30303
 (404) 254-0442 Telephone
 (404) 935-9391 Facsimile
 dlepierre@ndh-law.com
 mdobbs@ndh-law.com




                                                                                        29 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 70 Filed 07/26/19 Page 30 of 30 PageID 398



                                     CERTIFICATE OF SERVICE

         I hereby certify that on this day, I electronically filed the foregoing AMENDED

 COMPLAINT to the Clerk of Court using the CM/ECF system which will automatically send

 notification of such filing to all parties of record.

         Respectfully submitted on this 26th day of July 2019,

                                                            /s/ Dallas S. LePierre
                                                            DALLAS S. LEPIERRE
                                                            Florida Bar No. 101126
                                                            Counsel for Plaintiffs

 NDH LLC
 44 Broad Street, NW, Suite 200
 Atlanta, Georgia 30303
 (404) 254-0442 Telephone
 (404) 935-9391 Facsimile
 dlepierre@ndh-law.com
 mdobbs@ndh-law.com




                                                                                     30 | P a g e
